Citation Nr: 1211621	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  03-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for dermatitis on the dorsal surface of the hands.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1945 to December 1946. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which-in pertinent part, declined to reopen a service connection claim for dermatitis of the hands. 

In September 2007, the Board determined new and material evidence had been received to reopen the service connection claim for dermatitis on the dorsal surface of the hands and remanded the claim for further development.

In a decision dated in September 2010, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In April 2011, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Remand (Motion).  In an Order dated that same month, the Court granted the Motion, vacated the September 2010 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties agreed in the Motion that the Board did not develop full reasons and bases for the September 2010 rating decision on at least two bases: 1) the Board denied the claim on the basis that the Veteran's skin disorder of the hands had its onset no earlier than 1955, and that there was no evidence of a current skin disorder of the hands per the November 2007 examination.  The examination report, however, reflected that the examiner in fact diagnosed a skin disorder of the hands which was inactive.  Further, VA outpatient records had noted dermatitis of the Veteran's hands.  Thus, there was evidence of an active disorder at various times.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and 2) The Board did not discuss lay statements of the Veteran's sister and another person to the effect that the Veteran was hospitalized in 1947 in Tuskegee, AL, as well as another lay statement from another person to the effect that she observed her mother, a midwife and herbal practitioner, treat the Veteran for a swollen hand in 1946.

The Veteran, through, his attorney, has submitted two positive nexus opinions from a private practitioner, Karen Stone, M.D., who notes she was, and is, the Veteran's primary care physician.  Both of Dr. Stone's letters note she had treated the Veteran for several years.  The Board notes, however, that there are no treatment records from her in the claims file, and neither are there any requests for any records she may have that are related to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO shall contact the Veteran and request that he sign an appropriate release to obtain any and all records related to him that Dr. Stone may maintain.  After obtaining the necessary release, obtain records extant from Dr. Stone and associate them with the claims file.  All attempts to procure records should be documented in the file.  If the RO cannot obtain the records, a notation to that effect, and the reason, should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After all of the above is complete, regardless of whether additional records are obtained, the RO will arrange a dermatology examination of the Veteran by a dermatologist to determine the nature and etiology of the Veteran's dermatitis of the dorsal surface of the hands.  All efforts should be expended to arrange an examination while the disorder is symptomatic.  The RO shall inform the Veteran and his representative that it is the Veteran's responsibility to inform the RO immediately when his skin disorder of the hands becomes symptomatic.  All indicated tests and studies should be undertaken.  The claims file should be reviewed by the examiner, particularly the service medical records and the July 2007 private medical report. 

The examiner is then requested to render an opinion as to whether there is a 50-percent probability or greater that the Veteran's dermatitis on the dorsal surface of the hands is related to service.  A complete rationale for any opinion expressed should be provided.  The examiner is asked to comment on Dr. Stone's opinion and to specifically indicate agreement or disagreement and a full explanation of why.
 
3.  Thereafter, re-adjudicate the claim on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board, if in order.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   

No action is required of the Veteran until he is notified by the RO.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



